DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the newly added claim 23, the phrase "an impact resistant material ", constitute and raise new subject matter issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (U.S. PG Pub No.: 2019/0145688 A1), hereinafter referred to as Tsuno ‘688, in view of Paterra et al. (U.S. PG Pub No.: 2018/0225464 A1), hereinafter referred to as Paterra et al. ‘464.
Regarding claim 1, Tsuno et al. ‘688 disclose a portable cooler container system (10), comprising: an outer housing (130) {as shown in Figs. 1-2: ¶ [0034] and [0051]}; a double-walled vacuum insulated container body (110) having an outer perimeter (112) surrounded by the outer housing and having a chamber (116) configured to receive and hold one or more perishable goods (91, 92, 93) {as shown in Figs. 1-2: ¶¶ [0004], [0009], [0018-0019], [0034-0036], [0042] and [0054]}; a lid (120) operable to open or close  the chamber {as shown in Figs. 1-2: ¶ [0034], [0040], [0044] and [0047]}; and an electronic system  (188) of the container body {see ¶ [0079]}.
However, Tsuno et al. ‘688 fails to disclose the limitations of the electronic system comprising one or more batteries, and circuitry configured to wirelessly communicate via a cell radio with a cloud-based data storage system or a remote electronic device; and an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container.  
Paterra et al. ‘464 teach: the concept of the electronic system comprising one or more batteries (260), and circuitry configured to wirelessly communicate via a cell radio (280) with a cloud-based data storage system (500) or a remote electronic device (504) {see ¶¶ [0043], [0047], [0066-0067], [0072-0076]}; and an electronic display screen (214) configured to selectively display an electronic shipping label for the portable cooler container {see Fig. 2: ¶¶ [0042], [0045-0047]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tsuno et al. ‘688 electronic system by the electronic system of Paterra et al. ‘464 so as to include the use of one or more batteries, and circuitry configured to wirelessly communicate via a cell radio with a cloud-based data storage system or a remote electronic device; and an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container, in order to facilitate receiving generated information by the user via screen {Paterra et al. ‘464 - ¶ [0081]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Tsuno et al. ‘688 in view of Paterra et al. ‘464 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 1, Tsuno et al. ‘688  further disclose comprising one or more volumes of a phase change material or thermal mass (150) disposed in the chamber and configured to at least partially surround and face the one or more perishable goods to cool the one or more perishable goods {as shown in Figs. 1-2: ¶¶ [0062-0066] and [0068]}.  

Regarding claim 3, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 2, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass are removably disposed in the chamber {see ¶¶ [0077] and [0079]}.
  
Regarding claim 4, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 2, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass are disposed at least partially about the chamber {as shown in Figs. 1-2: ¶¶ [0062-0066] and [0068]}.  

Regarding claim 5, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 4, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass define at least a portion of one or both of a circumferential sidewall and a base wall of the chamber {as shown in Figs. 1-2: ¶¶ [0062-0066] and [0068]}.  

Regarding claim 6, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container of claim 2, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass are disposed between the chamber and an inner wall of the double-walled vacuum insulated container body {as shown in Figs. 1-2: ¶¶ [0062-0066] and [0068]}.  

Regarding claim 7, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 1, Tsuno et al. ‘688 as modified by 
  
Regarding claim 8, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 1, Tsuno et al. ‘688 as modified by Paterra et al. ‘464 further disclose the limitations of comprising one or more sensors (151) configured to sense one or more parameters of the chamber and to communicate the sensed parameters to the circuitry {as shown in Figs. 1-2: ¶¶ [0045], [0049-0060] and [0072]}.  

Regarding claim 9, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 8, Tsuno et al. ‘688 further disclose the limitations of wherein at least one of the one or more sensors is a temperature sensor configured to sense a temperature in the chamber {as shown in Figs. 1-2: ¶¶ [0060] and [0072]}.  

Regarding claim 12, Tsuno et al. ‘688 disclose a portable cooler container system (10), comprising: a double-walled vacuum insulated container body (110)  having a chamber (116) configured to receive and hold one or more perishable goods (91, 92, 93) {as shown in Figs. 1-2: ¶¶ [0004], [0009], [0018-0019], [0034-0036], [0042] and [0054]}; one or more volumes of a phase change material or thermal mass (150) disposed in the chamber and configured to at least partially surround and face the one or more perishable goods {as shown in Figs. 1-2: ¶¶ [0062-0066] and [0068]}; a lid (120) operable to open or close the chamber {as shown in Figs. 1-2: ¶ [0034], [0040], [0044] and [0047]}; and an electronic system (188) of the container body {see ¶ [0079]}.
However, Tsuno et al. ‘688 fail to disclose comprising one or more batteries, and circuitry configured to wirelessly communicate via a cell radio with a cloud-based data storage system or a remote electronic device; and an electronic display screen on one of the lid and the container body.  

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tsuno et al. ‘688 electronic system by the electronic system of Paterra et al. ‘464 so as to include the use of one or more batteries, and circuitry configured to wirelessly communicate via a cell radio with a cloud-based data storage system or a remote electronic device; and an electronic display screen (214) on one of the lid and the container body, in order to facilitate receiving generated information by the user via screen {Paterra et al. ‘464 - ¶ [0081]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Tsuno et al. ‘688 in view of Paterra et al. ‘464 to obtain the invention as specified in claim 12.

Regarding claim 13, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 12, Tsuno et al. ‘688 disclose wherein the one or more volumes of the phase change material or thermal mass comprises one or more ice packs {see ¶ [0064], wherein in dry ice or the like constitute ice packs}. 

Regarding claim 14, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 13, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass are removably disposed in the chamber {see ¶¶ [0077] and [0079]}. 

Regarding claim 15, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 13, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass are disposed at least partially about the chamber {see ¶¶ [0077] and [0079]}. 
Regarding claim 16, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 15, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass define at least a portion of one or both of a circumferential sidewall and a base wall of the chamber {as shown in Figs. 1-2: ¶¶ [0062-0066] and [0068]}.  

Regarding claim 17, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container of claim 13, Tsuno et al. ‘688 disclose wherein the one or more volumes of phase change material or thermal mass are disposed between the chamber and an inner wall of the double-walled vacuum insulated container body {as shown in Figs. 1-3: ¶¶ [0062-0066] and [0068]}

 Regarding claim 18, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 12, Tsuno et al. ‘688 as modified by Paterra et al. ‘464 further disclose the limitations of comprising a button (230) {see Fig. 2: ¶ [0046]} or a touch screen manually actuatable by a user to one or both of a) automatically switch sender and recipient information on the display screen to facilitate return of the portable cooler container to a sender{¶¶ [0045-0046] and [0059]} see and b) automatically contact a shipping carrier (406, 408, 410) to alert the shipping carrier that a new electronic shipping label has been issued and that the container is ready for pickup {see ¶¶ [0062-0065]}.  

Regarding claim 19, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 12, Tsuno et al. ‘688 further disclose comprising one (151) or more sensors configured to sense one or more parameters of the chamber and to communicate the sensed parameters to the circuitry {as shown in Figs. 1-2: ¶¶ [0045], [0049-0060] and [0072]}.  

Regarding claim 20, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 19, Tsuno et al. ‘688 disclose wherein at least one of the one or more sensors is a temperature sensor configured to sense a temperature in the chamber {as shown in Figs. 1-2: ¶¶ [0045], [0049-0060] and [0072]}.  
Regarding claim 22, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container of Claim 1, Tsuno et al. ‘688 disclose wherein at least a portion of the outer housing comprises a thermally insulative material (131) {as shown in Fig. 2: [0072]}.  

Regarding claim 23, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container of Claim 22, Tsuno et al. ‘688 disclose wherein at least a portion of the outer housing comprises an impact resistant material (132) {as shown in Figs. 1-2: ¶ [0054-0055]}.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno ‘688 and Paterra et al. ‘464 as applied to claim 1 above, further in view of BROOKS et al. (U.S. PG Pub No.: 2016/0299543 A1), hereinafter referred to as BROOKS et al. ‘543.

Regarding claim 10, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claim 1, except the limitation of wherein the electronic display screen is an electrophoretic ink display screen. 
 BROOKS et al. ‘543 teach: the concept of wherein the electronic display screen is an electrophoretic ink display screen {see ¶ [0030]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tsuno et al. ‘688 as modified  Paterra et al. ‘464 electronic display screen  by the electronic display screen of BROOKS et al. ‘543 so as to include the use of an electrophoretic ink display screen, in order to provide  the display screen that mimics the appearance of ordinary ink on paper.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Tsuno et al. ‘688 as modified  Paterra et al. ‘464 in view of BROOKS et al. ‘543 to obtain the invention as specified in claim 10.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno ‘688 and Paterra et al. ‘464 as applied to claims 1 and 12 above, further in view of Xie (U.S. PG Pub No.: 2016/0214783 A1), hereinafter referred to as Xie ‘783.

Regarding claims 11 and 21, the combination of Tsuno et al. ‘688 and Paterra et al. ‘464 disclose and teach the portable cooler container system of claims 1 and 21, except the limitation of wherein the lid is a vacuum insulated lid. 
Xie ‘783 teaches: the concept of wherein the lid is a vacuum insulated lid {see ¶¶ [0008] and [0025]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tsuno et al. ‘688 lid in view of Xie ‘783 so as to include the use of a vacuum insulated lid, in order to overcome the industry technical challenge that has no use of plastic part {Xie ‘783 - ¶ [0025]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Tsuno et al. ‘688 in view of Xie ‘783 to obtain the invention as specified in claims 11 and 21.

Examiner’s Comments   
3.       For applicant’s information, the amendment to claims 1 and 12, overcomes the previous objection to the Drawings; and amendment to claims 1, 7, 8, 12, 18 and 19, which distinctly claim the subject matter that Applicant regards as the invention, overcomes the previous rejection under 35 U.S.C. §112, second paragraph, as being indefinite. Therefore, the rejection has been withdrawn.



Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/30/2021